NO. 12-05-00368-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MICHAEL BRET WOODRUFF,                      §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of the manufacture and delivery of a controlled substance.  His
punishment was assessed at imprisonment for thirty years.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(d).  We
have also examined a copy of a “Waiver of Motion for New Trial and Motion in Arrest of Judgment
and Waiver of Right to Appeal” signed by Appellant and his counsel on July 28, 2005.  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered November 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(DO NOT PUBLISH)